Citation Nr: 0014460	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967, and from December 1976 to December 1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.


REMAND

The veteran seeks service connection for PTSD.  In a March 
1998 written statement, the veteran indicated that he was 
currently receiving treatment for PTSD at the VA Medical 
Center in Marion, Illinois.  Of record are reports showing 
treatment and evaluation at that facility for unrelated 
problems on periodic occasions in 1997.  A June 1998 VA 
psychiatric examination report confirmed that the veteran has 
been diagnosed as having PTSD during treatment at the Marion 
"station" by a social worker and a physician.  The pertinent 
medical records of treatment have not been associated with 
the claims file.  Under Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992), VA is deemed to have constructive knowledge of 
certain documents which are generated by VA agents or 
employees, including VA physicians.  Id. at 613.  If these 
documents predate a Board decision on appeal, are within VA's 
control, and could reasonably be expected to be part of the 
record, then "such documents are, in contemplation of law, 
before the Secretary and the Board and should bee included in 
the record."  Id. at 613.  If such material could be 
determinative of the claim, a remand for readjudication is in 
order.  Dunn v. West, 11 Vet. App. 462, 466 (1991).

The veteran has been vague in his description of his 
experiences off the coast of Vietnam while serving on the 
U.S.S. Bennington(CVS-20).  

In view of the foregoing, the case is remanded for further 
development as follows:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA or private, who 
have evaluated or treated him for PTSD.  
After obtaining any required releases 
from the veteran, the RO should request 
copies of all indicated records which 
have not been previously obtained.  The 
records sought must include all VA 
records of treatment for psychiatric 
disability from the Marion, Illinois, VA 
Medical Center. 

2.  The veteran should be asked to 
provide as specific a statement as 
possible regarding the stressful events 
he claims to have experienced while 
serving on the Bennington.  He is to be 
informed that more detailed information 
is vitally necessary to obtain supportive 
evidence of stressful events and that the 
information about stressors must be as 
specific as possible because without such 
details an adequate search for verifying 
information cannot be conducted.

3.  Then, the RO should undertake any 
other indicated development, to include 
verification of reported stressors 
through the U. S. Armed Services Center 
for Research of Unit Records and a 
psychiatric examination whether or not 
any alleged stressors have been 
corroborated, and then readjudicate the 
issue on appeal. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, then he and his representative should 
be provided with a supplemental statement of the case which 
reflects RO consideration of all additional evidence.  They 
should be given an opportunity for response.  Thereafter, the 
case should be returned to the Board for further appellate 
review, if otherwise in order.  The purposes of this REMAND 
are to obtain additional medical information and to ensure 
that the veteran is afforded due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusions warranted in this case.  No action is 
required by the veteran until contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




